Case 15-92139-AKM-13          Doc 68     Filed 01/10/19    EOD 01/10/19 15:13:37       Pg 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

IN RE:                                             )
                                                   )        CASE NO.: 15-92139-BHL-13
JULIUS C. WILKERSON                                )
                              Debtor               )
                                                   )

          DEBTOR’S MOTION TO MODIFY CONFIRMED CHAPTER 13 PLAN
                    AND NOTICE OF OBJECTION DEADLINE


         Comes now the Debtor, by counsel, and, in order to cure a pending arrearage in his

payments to the Trustee, proposes that his First Amended Chapter 13 Plan [Doc. 53] (as

confirmed by the Court’s order of July 14, 2016 [Doc. 55], and modified by the Court’s orders of

January 9, 2017 [Doc. 61], and August 7, 2017 [Doc. 65], the “Plan”), be modified as follows:

               1.      The Debtor has paid $12,873.00 to the Trustee through January 2019,

including his most recent payment of $475.00 initiated on or about January 7, 2019.

               2.      The Debtor is nevertheless in arrears to the Trustee, and proposes this

modification in order to bring his Plan current.



         NOTICE IS GIVEN THAT any Objection must be filed with the Bankruptcy Clerk on

or before January 31, 2019. Those not required or not permitted to file electronically must

deliver any objection by U.S. Mail, courier overnight/express mail, or in person at:

                                       U.S. Bankruptcy Court
                                        110 U.S. Courthouse
                                        121 W. Spring Street
                                       New Albany, IN 47150
Case 15-92139-AKM-13          Doc 68     Filed 01/10/19      EOD 01/10/19 15:13:37         Pg 2 of 3



       The objecting party must ensure delivery of the objection to the Debtors’ undersigned

counsel and the Trustee. If an objection is NOT timely filed, the requested relief may be

granted.




       WHEREFORE, the Debtor prays for an order modifying his Plan, such that:

               A.      the Plan shall be deemed current through January 2019;

               B.      the base amount of the Plan will remain $27,300.00;

               C.      the Debtor shall deliver monthly payments to the Trustee beginning in

February 2019 of not less than $497.49, until the base amount of the Plan is satisfied;

               D.      this case will be automatically dismissed if any payment due during the six

months after the entry of an order granting this motion is not received by the Trustee prior to the

last day of the month in which it is due; and

               E.      all other terms of the Plan will remain in full force and effect.


                                                  Respectfully submitted,

                                                  /s/ William P. Harbison
                                                  WILLIAM P. HARBISON
                                                  SEILLER WATERMAN LLC
                                                  Meidinger Tower – 22nd Floor
                                                  462 S. Fourth Street
                                                  Louisville, Kentucky 40202
                                                  Telephone: (502) 584-7400
                                                  Facsimile: (502) 583-2100
                                                  E-mail: harbison@derbycitylaw.com
                                                  Counsel for Debtor
Case 15-92139-AKM-13                                    Doc 68     Filed 01/10/19   EOD 01/10/19 15:13:37   Pg 3 of 3



                                                             CERTIFICATE OF SERVICE

              On January 10, 2019, I filed this Debtor’s Motion to Modify Confirmed Chapter 13 Plan

and Notice of Objection Deadline electronically. Notice of the filing will be sent via the Court’s

CM/ECF system to the following:

       •      U.S. Trustee: ustpregion10.in.ecf@usdoj.gov
       •      Joseph M. Black, Jr., Trustee: jmbecf@trustee13.com


              Furthermore, on January 10, 2019, I served this Debtor’s Motion to Modify Confirmed

Chapter 13 Plan and Notice of Objection Deadline via U.S Mail upon the following:


              Quantum3 Group LLC,                                            Internal Revenue Service
              agent for Sadino Funding LLC                                   P.O. Box 7346
              PO Box 788                                                     Philadelphia, PA 19101-7346
              Kirkland, WA 98083-0788

              Wells Fargo Bank, N.A.                                         Collection Associates
              P.O. Box 19657                                                 P.O. Box 349
              Irvine, CA 92623-9657                                          Greensburg, IN 47240


                                                                          /s/ William P. Harbison
                                                                          WILLIAM P. HARBISON




g:\doc\wph\wilkerson, julius\pldgs\motion to modify plan #3.docx
